 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 1 of 12 Page ID #:180



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
4    MAXWELL COLL (Cal. Bar No. 312651)
     Assistant United States Attorneys
5    Major Frauds/General Crimes Section
          1100/1200 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-0102/1785
          Facsimile: (213) 894-6269/0141
8         E-mail: Andrew.Brown@usdoj.gov
                  Maxwell.Coll@usdoj.gov
9
     Attorneys for Defendants
10   UNITED STATES OF AMERICA, TRACY L.
     WILKISON (OFFICIAL CAPACITY) and
11   KRISTI KOONS JOHNSON (OFFICIAL
     CAPACITY)
12
                            UNITED STATES DISTRICT COURT
13
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                  WESTERN DIVISION
15
     CHARLES COE,                            Case No. 2:21-cv-3019-RGK-MAR
16
              Plaintiff,                     DEFENDANTS UNITED STATES OF
17                                           AMERICA, TRACY L. WILKISON
                    v.                       (OFFICIAL CAPACITY) AND KRISTI
18                                           KOONS JOHNSON (OFFICIAL
     UNITED STATES OF AMERICA,               CAPACITY)’S EX PARTE APPLICATION
19   TRACY L. WILKISON (OFFICIAL             TO STRIKE PLAINTIFF CHARLES COE’S
     CAPACITY), KRISTI KOONS JOHNSON         NOTICE OF MOTION AND MOTION FOR
20   (OFFICIAL CAPACITY),                    RETURN OF PROPERTY PURSUANT TO
                                             FED. R. CRIM. P. 41(g) FILED MAY
21            Defendants.                    5, 2021 [DOCKET NO. 25] OR, IN THE
                                             ALTERNATIVE, TO CONTINUE THE
22                                           HEARING ON THE MOTION TO MONDAY,
                                             JULY 26, 2021 AT 9:00 A.M.;
23                                           [PROPOSED] ORDER GRANTING EX PARTE
                                             APPLICATION LODGED UNDER SEPARATE
24                                           COVER

25

26

27

28
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 2 of 12 Page ID #:181



1                               EX PARTE APPLICATION

2         Pursuant to Local Rule 7-19, Defendants United States of

3    America, Tracy L. Wilkison (official capacity) and Kristi Koons

4    Johnson (official capacity) (collectively, “the government”) move ex

5    parte to strike plaintiff Charles Coe’s notice of motion and motion

6    for return of property pursuant to Fed. R. Crim. P. 41(g) filed May

7    5, 2021 (docket no. 25) or, in the alternative, to continue the

8    hearing on the motion to Monday, July 26, 2021 at 9:00 a.m.

9         On May 10, 2021, the government notified plaintiff Charles Coe’s
10   counsel by email of the government’s intention to file this ex parte
11   application, and further notified plaintiff’s counsel that any

12   opposition to the ex parte application was due by 3:00 p.m. on the

13   first business day after this ex parte application was filed.          Brown

14   Decl. ¶ 2.   Plaintiff’s attorneys are Benjamin N. Gluck, Nicole R.

15   Van Dyk, Ashley D. Bowman and Naomi S. Solomon, Bird, Marella, Boxer,

16   Wolpert, Nessim, Drooks, Licenberg & Rhow, P.C., 1875 Century Park

17   East, 23rd Floor, Los Angeles, California 90067-2561, Telephone:

18   (310) 201-2100, Facsimile: (310) 201-2110, email:

19   bgluck@birdmarella.com, nvandyk@birdmarella.com,

20   abowman@birdmarella.com and nsolomon@birdmarella.com.        In response,

21   Plaintiff’s attorney advised that Plaintiff opposed the ex parte

22   application.   Brown Decl. ¶ 2.

23        This ex parte application is based upon the attached memorandum

24   of points and authorities and declaration of Andrew Brown; the

25   proposed order granting the ex parte application (lodged under

26   separate cover); all pleadings and papers on file in this

27   action; and such other and further matters as may be presented at any

28   / / /

                                           1
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 3 of 12 Page ID #:182



1    hearing on this ex parte application, and matters of which the Court

2    may take notice.

3    Dated: May 10, 2021              Respectfully submitted,

4                                     TRACY L. WILKISON
                                      Acting United States Attorney
5
                                      BRANDON D. FOX
6                                     Assistant United States Attorney
                                      Chief, Criminal Division
7
                                      /s Andrew Brown
8
                                      ANDREW BROWN
9                                     MAXWELL COLL
                                      Assistant United States Attorney
10
                                      Attorneys for Defendants
11                                    UNITED STATES OF AMERICA,
                                      TRACY L. WILKISON (OFFICIAL CAPACITY)
12                                    and KRISTI KOONS JOHNSON (OFFICIAL
                                      CAPACITY)
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 4 of 12 Page ID #:183



1                     MEMORANDUM OF POINTS AND AUTHORITIES

2                                         I.

3                                   INTRODUCTION

4          Defendants United States of America, Tracy L. Wilkison (official

5    capacity) and Kristi Koons Johnson (official capacity) (collectively,

6    “the government”) submit this memorandum of points and authorities in

7    support of their ex parte application to strike plaintiff Charles

8    Coe’s notice of motion and motion for return of property pursuant to

9    Fed. R. Crim. P. 41(g) filed May 5, 2021 (docket no. 25) or, in the
10   alternative, to continue the hearing on the motion to Monday, July
11   26, 2021 at 9:00 a.m.    Plaintiff Charles Coe (“plaintiff”) has set
12   the motion for hearing on June 7, 2021, meaning the government’s
13   opposition to the motion would be due May 17, 2021.        For the reasons
14   set forth below, the government respectfully requests that
15   plaintiff’s motion be stricken or, in the alternative, that the
16   hearing date on the motion be continued to July 26, 2021 at 9:00
17   a.m., which would automatically continue the government’s date to
18   respond to the motion to Friday, July 2, 2021.

19                                       II.

20                               STATEMENT OF FACTS

21        On April 7, 2021, plaintiff filed a complaint for the return of

22   property pursuant to Fed. R. Crim. P. 41(g) and unlawful search and

23   seizure in violation of the Fourth and Fifth Amendments.         Docket No.

24   1.   In addition, and in conformity with the Federal Rules of Civil

25   Procedure, plaintiff had a summons issued providing that the

26   government’s time to respond to the complaint was 60 days from the

27   date the complaint was served.     Docket Nos. 10-12 and Fed. R. Civ. P.

28   12(a)(2) (“Time to serve a responsive pleading.       The United States, a

                                           1
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 5 of 12 Page ID #:184



1    United States agency, or a United States officer or employee sued

2    only in an official capacity must serve an answer to a complaint,

3    counterclaim, or crossclaim within 60 days after service on the

4    United States attorney”).

5           Because the April 7, 2021 complaint seeking the return of

6    property pursuant to Fed. R. Crim. P. 41(g) was served on the

7    government on April 21, 2021 [Brown Decl. ¶ 3], the government’s

8    response to the Complaint, which must be either an answer [see Fed.

9    R. Civ. P. 12(a)(1)(A)] or a motion to dismiss [see Fed. R. Civ. P.
10   12(b)], is therefore due Monday, June 21, 2021.       The government

11   currently anticipates it will be filing a motion to dismiss the

12   complaint on June 21, 2021.

13          On May 5, 2021, plaintiff filed a motion which, like plaintiff’s

14   April 7, 2021 complaint, seeks the return of property pursuant to

15   Fed. R. Crim. P. 41(g).    Docket Nos. 1 and 25.     Plaintiff has set the

16   hearing on the motion for June 7, 2021, meaning that the government’s

17   response is due May 17, 2021 [see Local Rule 7-9, providing that

18   oppositions are due 21 days before the hearing date], or long before

19   the June 21, 2021 deadline for the government to respond to

20   plaintiff’s complaint seeking the return of property pursuant to Fed.

21   R. Crim. P. 41(g).

22          As set forth below, plaintiff’s request to have the government

23   respond to the motion by May 17, 2021 is contrary to Ninth Circuit

24   law.    First, Ninth Circuit authority plainly provides that the

25   Federal Rules of Civil Procedure apply to all aspects of proceedings

26   where, as here, a plaintiff via a complaint or a movant via a motion

27   seeks the return of property pursuant to Fed. R. Crim. P. 41(g).

28   Accordingly, plaintiff’s motion, which seeks relief under a Federal

                                           2
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 6 of 12 Page ID #:185



1    Rule of Criminal Procedure (namely Fed. R. Crim. P. 41(g)) and not

2    the Federal Rules of Civil Procedure is entirely improper and should

3    be stricken.

4         Should the Court decline to strike plaintiff’s motion, the

5    government respectfully requests in the alternative that the hearing

6    on plaintiff’s motion be continued to July 26, 2021, so that the

7    government’s response thereto would be due Friday, July 3, 2021

8    (i.e., 60 days after plaintiff served the motion on May 5, 2021 and

9    24 days before the July 26, 2021 hearing date).       As set forth below,
10   the Ninth Circuit and cases within the Ninth Circuit hold that Fed.
11   R. Crim. P. 41(g) motions must be treated like a complaint, that the
12   Federal Rules of Civil Procedure apply to all aspects of a Fed. R.
13   Crim. P. 41(g) proceeding, that Fed. R. Crim. P. 41(g) motions must
14   be served like a complaint, and that Fed. R. Civ. P. 12(a) requires
15   that the government be given 60 days after a plaintiff or movant
16   serves a Fed. R. Crim. P. 41(g) motion (like Plaintiff’s motion here)
17   to respond thereto.
18                                       III.

19                                    ARGUMENT

20        Fed. R. Crim. P. 41(g) motions are only appropriate where the

21   return of property is sought and no criminal action seeking

22   forfeiture of the property is pending nor have civil forfeiture

23   proceedings against the property been instituted.        See United States

24   v. $8,850, 461 U.S. 555, 569-70 (1983) (recognizing such motions

25   under former Fed. R. Crim. P. 41(e)).       Because such a movant has no

26   other available forum in which to address a grievance, the motions

27   are treated as equitable civil actions.      United States v. Martinson,

28   809 F.2d 1364, 1367 (9th Cir. 1987).

                                           3
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 7 of 12 Page ID #:186



1         Ninth Circuit caselaw holds that district courts are required to

2    treat such a Fed. R. Crim. P. 41(g) motion as a civil complaint

3    governed by the Federal Rules of Civil Procedure.        United States v.

4    Ibrahim, 522 F.3d 1003, 1007 (9th Cir. 2008) (“Because there were no

5    criminal proceedings pending at the time of filing, the District

6    Court properly treated the motion as a civil complaint governed by

7    the Federal Rules of Civil Procedure”) (citation omitted); United

8    States v. Ritchie, 342 F.3d 903, 906-07 (9th Cir. 2003).         Most

9    critically, once district courts treat the Fed. R. Crim. P. 41(g)
10   motion “as a civil complaint, . . . it [is] required to apply the
11   Federal Rules of Civil Procedure.     These rules apply to each stage of
12   the proceedings, the same way they would in the civil

13   context.”   Ibrahim, 522 F.3d at 1008 (citation omitted and italicized

14   emphasis in original and underscored emphasis added).

15        Other Ninth Circuit cases and district courts within the Ninth

16   Circuit applying Ninth Circuit law have consistently reached the same

17   result.   Kardoh v. United States, 572 F.3d 697, 702 (9th Cir. 2009)

18   (instructing the district court that “[b]ecause there were no

19   criminal proceedings pending, the motion [for return of property

20   pursuant to Fed. R. Crim. P. 41(g)] should have been treated as a

21   civil complaint governed by the Federal Rules of Civil

22   Procedure”)(citations omitted); United States v. Ritchie, 342 F.3d

23   903, 907 (9th Cir. 2003) (“the district court was required to treat

24   the motion [under Fed. R. Crim. P. 41] as a complaint governed by the

25   Federal Rules of Civil Procedure”); In Re Seizure of $958,921 Worth

26   of LED Televisions, 2013 WL 3490743, *2 (C.D. Cal. May 30, 2013)

27   (“All pertinent authority indicates that a Rule 41(g) motion must be

28   treated as a civil complaint.     Accordingly, the Federal Rules of

                                           4
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 8 of 12 Page ID #:187



1    Civil Procedure apply”)(emphasis in original); Cromwell v. United

2    States, 2013 WL 323261, *2 (N.D. Cal. Jan. 28, 2013) (“As defendants

3    argue, the Ninth Circuit has made clear that, where there is no

4    pending criminal proceeding, a Rule 41(g) motion must be considered a

5    civil complaint and the Federal Rules of Civil Procedure are

6    applicable”).

7         In compliance with this rule, courts consistently hold that a

8    Fed. R. Crim. P. 41(g) motion, which has to be treated as a

9    complaint, must be served like a complaint in accordance with Fed. R.
10   Civ. P. 4.   See, e.g., Cromwell v. United States, 2013 WL 323261, *2
11   (N.D. Cal. Jan. 28, 2013) (Fed. R. Crim. P. 41(g) motion for return

12   of property must be served on the government pursuant to Fed. R. Civ.

13   P. 4 like a complaint: “the Court agrees with Defendants that service

14   of Plaintiffs’ motion/complaint should be effected in accordance with

15   Rules 4(i)(1) and 12(a)(2) [of the Federal Rules of Civil

16   Procedure]”); Tucker v. United States, 2014 WL 7506803, *1 (C.D. Cal.

17   Dec. 15, 2014) (“this Court is obligated to ensure that the

18   government is served in accordance with Rule 4(i) before proceeding

19   to the merits of Plaintiffs’ [Fed. R. Crim. P. 41(g)] motion”)

20   (citations omitted); In Re Seizure of $958,921 Worth of LED

21   Televisions, 2013 WL 3490743 (C.D. Cal. May 30, 2013) (same).

22        The cases also consistently hold that once the Fed. R. Crim. P.

23   41(g) complaint or motion is properly served, the government has 60

24   days to respond thereto pursuant to Fed. R. Civ. P. 12(a)(2), meaning

25   that plaintiff’s motion requiring the government to respond by May

26   17, 2021 is improper.    In Re Seizure of $958,921 Worth of LED

27   Televisions, 2013 WL 3490743, *2 (C.D. Cal. May 30, 2013) (noting

28   that Fed. R. Crim. P. 41(g) motion “required the Government to

                                           5
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 9 of 12 Page ID #:188



1    respond . . . well short of the 60 days the Government has to respond

2    to complaints. . . . The Government shall have 60 days to respond

3    following proper service in the form of whatever answer or motion it

4    deems appropriate”) (footnote omitted); Tucker v. United States, 2014

5    WL 7506803, *2 (C.D. Cal. Dec. 15, 2014) (continuing the hearing on

6    plaintiff’s Fed. R. Crim. P. 41(g) motion for return of property, and

7    ordering the government “to file any further opposition to

8    Plaintiff’s motion within 60 days of service”).

9         Indeed, the Ninth Circuit cases also illustrate that the Federal
10   Rules of Civil Procedure govern all aspects of complaints or motions
11   for return of property filed pursuant to Fed. R. Crim. P. 41(g).
12   Kardoh v. United States, 572 F. 3d 697, 702 (9th Cir. 2009) (treating
13   government’s opposition to Fed. R. Crim. P. 41(g) motion as a motion

14   for summary judgment pursuant to the Federal Rules of Civil

15   Procedure); Ibrahim, 522 F.3d at 1008 (same).       Likewise, the Federal

16   Rules of Criminal Procedure themselves show that plaintiff’s Fed. R.

17   Crim. P. 41(g) motion has no place in this civil case.         Fed. R. Crim.

18   P. 1(a)(1) (“These rules govern the procedure in all criminal

19   proceedings in the United States district courts, the United States

20   courts of appeals, and the Supreme Court of the United States”)

21   (emphasis added).

22        Plaintiff’s multiple Fed. R. Crim. P. 41(g) complaint filings

23   (i.e., the April 7, 2021 complaint and then the May 5, 2021 motion

24   that is treated as a complaint or a first amended complaint) would be

25   similar to a plaintiff filing a Fed. R. Crim. P. 41(g) motion (which

26   is treated as a complaint and requires that the government be given

27   60 days to respond thereto), and then the day after the motion was

28   filed filing a second Fed. R. Crim. P. 41(g) motion and setting the

                                           6
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 10 of 12 Page ID #:189



1    motion for hearing in 28 days pursuant to the Local Rules, in an

2    effort to require the government to respond 7 days after the second

3    motion was filed.    That result is not consistent with the authorities

4    discussed above.    As mentioned above, the government’s deadline to

5    file an answer or motion to dismiss the April 7, 2021 complaint will

6    expire June 21, 2021, and the government will file its pleading by

7    that date.

8         In summary, Plaintiff has filed a motion pursuant to Fed. R.

9    Crim. P. 41(g).    The Ninth Circuit has ruled that the Federal Rules
10   of Civil Procedure apply to all aspects of this type of case, and
11   there is no provision within the Federal Rules of Civil Procedure for
12   the filing of a motion pursuant to a Federal Rule of Criminal
13   Procedure.    There are ample procedures for plaintiff to litigate
14   plaintiff’s claims pursuant to the Federal Rules of Civil Procedure,
15   and there is no reason plaintiff should be using procedures
16   unavailable to any other litigants in civil cases.
17        In the alternative, the government respectfully requests that

18   the hearing on plaintiff’s Fed. R. Crim. P. 41(g) motion be continued

19   to July 26, 2021 at 9:00 a.m., so that the government’s opposition

20   would be due Friday, July 2, 2021 (i.e., 24 days, and therefore more

21   than 21 days before the hearing date 1 and 60 days after plaintiff

22   served her May 5, 2021 motion).      See Local Rule 7-11 (the continuance

23   of a hearing date automatically continues the due date for opposition

24   / / /

25   / / /

26   / / /

27

28
          1   Monday, July 5, 2021 is a holiday, making July 2 the due date.
                                          7
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 11 of 12 Page ID #:190



1    and reply papers to 21 and 14 days, respectively, preceding the new

2    hearing date).

3    Dated: May 10, 2021              Respectfully submitted,

4                                     TRACY L. WILKISON
                                      Acting United States Attorney
5
                                      BRANDON D. FOX
6                                     Assistant United States Attorney
                                      Chief, Criminal Division
7
                                      /s Andrew Brown
8
                                      ANDREW BROWN
9                                     MAXWELL COLL
                                      Assistant United States Attorneys
10
                                      Attorneys for Defendants
11                                    UNITED STATES OF AMERICA,
                                      TRACY L. WILKISON (OFFICIAL CAPACITY)
12                                    and KRISTI KOONS JOHNSON (OFFICIAL
                                      CAPACITY)
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           8
 Case 2:21-cv-03019-RGK-MAR Document 26 Filed 05/10/21 Page 12 of 12 Page ID #:191



1                        DECLARATION OF AUSA ANDREW BROWN

2         I, Andrew Brown, declare as follows:

3         1.   I am the Criminal Assistant United States Attorney assigned

4    to the investigation around U.S. Private Vaults.

5         2.   On May 10, 2021, I notified plaintiff’s counsel (Benjamin

6    N. Gluck, Esq. and the other attorneys at Bird, Marella, Boxer,

7    Wolpert, Nessim, Drooks, Licenberg & Rhow, P.C. of record in this

8    case) by email of the government’s intention to file this ex parte

9    application to strike plaintiff Charles Coe’s notice of motion and
10   motion for return of property pursuant to Fed. R. Crim. P. 41(g)
11   filed May 5, 2021 (docket no. 25) or, in the alternative, to continue
12   the hearing on the motion to Monday, July 26, 2021 at 9:00 a.m.          In
13   addition, I advised plaintiff’s counsel in the email that any
14   opposition to the ex parte application was due by 3:00 p.m. the first
15   business day after the ex parte application was filed.         In response,

16   Benjamin Gluck stated in an email that Plaintiff opposed the ex parte

17   application.

18        3.   According to the government’s internal records, the

19   Complaint in this action was served on the government on April 21,

20   2021.

21        I declare under penalty of perjury under the laws of the United

22   States of America that the foregoing is true and correct and that

23   this declaration is executed at Los Angeles, California, on May 10,

24   2021.

25                                                                    __
          _______________                              /s Andrew Brown
26                                                     AUSA ANDREW BROWN
27

28

                                           9
